IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF: B. T., DATE OF                        No. 83122
                     BIRTH: 06/29/2000, A MINOR 20 YEARS
                     OF AGE.
                                                                                 FILED
                     B. T.,
                     Appellant,                                                  MAY 1 2 2022
                                                                                         BROWN
                     vs.                                                      ELIZAB
                                                                            CLERK • SU EME COURT
                     THE STATE OF NEVADA,                                   BY

                     Res • ondent.

                                             ORDER OF AFFIRMANCE
                                 This is an appeal from a juvenile court order certifying
                     appellant for prosecution as an adult. Eighth Judicial District Court,
                     Family Court Division, Clark County; William O. Voy, Judge.
                                 The State alleged that appellant sexually assaulted a 9-year-
                     old victim multiple times in 2015 when he was 15 years old. The victim
                     reported the abuse in September 2018, and further investigation did not
                     appear to be conducted until March 2020. On April 6, 2021, the State filed
                     a delinquency petition alleging four counts of sexual assault of a minor
                     under 14 years of age and two counts of lewdness with a minor under 14
                     years of age. The State filed a petition to certify appellant as an adult on
                     the same day, which the district court granted pursuant to NRS
                     62B.390(1)(a). This appeal followed.
                                 Appellant argues that the juvenile court abused its discretion
                     in certifying him as an adult. He asserts that the delay in investigating and
                     prosecuting him prevented any opportunity to be considered for supervision
                     by the juvenile court, given that the State did not charge him until shortly
                     before his 21st birthday. Relying on language in NRS 62B.390(1) requiring


SUPREME COURT
     OF
   NEVADA

(0) 1947A


                it
a "full investigation," he asserts that the district court erred in not ordering
discovery and conducting an evidentiary hearing.
            NRS 62B.390(1)(a) authorizes discretionary certification to
adult status when a juvenile "is charged with an offense that would have
been a felony if committed by an adult and was 14 years of age or older at
the time the child allegedly committed the offense." In exercising its
discretion to certify a juvenile as an adult, see In re Eric A.L., 123 Nev. 26,
33, 153 P.3d 32, 36 (2007) (reviewing decision to certify juvenile to adult
status for abuse of discretion), the court must consider "(1) the nature and
seriousness of the offense; (2) the seriousness and persistency of past
admitted or adjudicated criminal offenses; and (3) personal considerations
such as age, maturity, character, personality, and family relationships," In
re William S., 122 Nev. 432, 436, 132 P.3d 1015, 1017 (2006). The juvenile
court must give primary consideration to the first two factors, although the
decision under these two factors may rest on either or both factors. Eric
A.L., 123 Nev. at 33, 153 P.3d at 36. The court may consider the third factor
when evaluation under the first two factors does not compel certification.
Id.
            We discern no abuse of discretion. The juvenile court found that
the contents of the declaration of arrest and certification hearing report
established prosecutive merit. These reports summarized statements of the
victim describing the sexual abuse the State alleged that appellant
committed. Although appellant did not have any prior adjudications, the
'multiple sexual offenses against a minor were sufficiently serious to
warrant certification as an adult to serve the public's best interest and
safety. See Eric A.L., 123 Nev. at 33, 153 P.3d at 36 (holding that a decision
to certify may rely on either the seriousness and nature of the underlying



                                       2
                    offense or the juvenile's prior adjudicated or admitted crimes, or both);
                    Matter of Seven Minors, 99 Nev. 427, 435, 664 P.2d 947, 952 (1983) (holding
                    that "the nature and seriousness of the crime upon which the transfer
                    proceedings are based may be such that transfer should be based on this
                    factor alone"), disapproved of on other grounds by William S., 122 Nev. 432,
                    132 P.3d 1015. In considering the certification hearing report and
                    certification evaluation, the juvenile court satisfied the "full investigation"
                    required by NRS 62B.390(1). A Minor v. State, 86 Nev. 691, 694, 476 P.2d
                    11, 13 (1970). Appellant's contention that he was prejudiced by
                    investigative delay did not render the certification inappropriate as that is
                    not a factor in the certification process. See William. S., 122 Nev. at 436,
                    132 P.3d at 1017. Accordingly, we
                                ORDER the judgment of the juvenile court AFFIRMED.1



                                            -c21040.mit.J.
                                             Parraguirre


                                                J.                                          Sr.J.
                    Herndon



                    cc:   Hon. William O. Voy, District Judge, Family Court Division
                          Chesnoff & Schonfeld
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          'The Honorable Mark Gibbons, Senior Justice, participated in the
                    decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA                                                3
(0) 1947A    AS*.